EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kerrie A. Laba on 29 July 2021.
The application has been amended as follows: 
Claim 1, line 1: “engine, in particular” is replaced with - -engine- -
Claim 2, line 1: “engine, in particular” is replaced with - -engine- -
Claim 5, line 1: “toc” is replaced with - -to- -
Claim 5, line 2: “mm2, in particular a cross-sectional area of 9.6 mm2” is replaced by - -mm2- -
Claim 6, line 2: “(18)” is deleted.
Claim 13, line 2: “90°, in particular by 110°” is replaced with - -90°- -
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 2, DE 102007007600 A1 and JP H07-008516 U each disclose many of the features of claims 1 and 2. Though both references describe adapting the number and size of the perforations on the branch pipe for the desired attenuation, neither reference, nor the other prior art of record when considered as a whole, alone or in combination, anticipate or render obvious without improper hindsight, placing perforations in a section from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

29 July 2021